Citation Nr: 0117696	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  00-08 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected left knee replacement.

2.  Entitlement to service connection for right knee 
disability secondary to the service-connected left knee 
replacement.

3.  Entitlement to service connection for right hip 
disability secondary to the service-connected left knee 
replacement.

4.  Entitlement to service connection for left hip disability 
secondary to the service-connected left knee replacement.  

5.  Entitlement to service connection for right ankle 
disability secondary to the service-connected left knee 
replacement.

6.  Entitlement to service connection for right foot 
disability secondary to the service-connected left knee 
replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1950 to May 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in November 1999 by 
the Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran appeared 
and testified before the undersigned Board member at a May 
2001 hearing.


REMAND

Upon review of the claims file, the Board finds that further 
evidentiary development by the RO is required before 
appellate review may be completed.  In May 2001, the veteran 
testified that his private orthopedic physicians had 
attributed right knee, ankle, foot, and bilateral hip 
disabilities to his service-connected left knee replacement.  
The veteran further testified that, in April 2001, 
approximately one month prior to his hearing, he was seen by 
one of his private physicians, Arthur R. Bartolozzi, M.D.  
The Board observes that a record of this visit with Dr. 
Bartolozzi has not been associated with the claims file. 

The Board also notes that the VA examinations of record do 
not appear to be adequate to either properly rate the 
veteran's service-connected left knee disability or assess 
the veteran's claims of secondary service connection for 
other orthopedic disabilities affecting the right knee, 
ankle, foot, and both hips.  The March 1999 VA examination 
report notes that there were no medical records to review in 
conjunction with the examination; the examination itself was 
cursory in nature, with little in the way of clinical 
findings provided to ascertain the existence or severity of 
any orthopedic disabilities.  The most recent February 2000 
VA examination report, although somewhat more extensive than 
the prior examination report, does not appear complete with 
regard to the specific claims made by the veteran.  In 
rendering his opinion that the veteran's other orthopedic 
disabilities were unrelated to his left knee replacement, the 
examiner relied on history that occurred prior to the left 
knee replacement surgery.  Moreover, the examiner did not 
comment on the January 1998 letter from the veteran's private 
physicians, David G. Nazarian, M.D. and Robert E. Booth, Jr., 
M.D., which states that "[t]he condition of his right knee 
may have been exacerbated due to problems with his left 
knee."  In addition, clinical tests were limited to range of 
motion studies; there were no X-ray studies performed and the 
examiner did not comment on whether there was objective 
evidence of pain or other functional impairment of the left 
knee due to weakness, fatigability, etc. 

It should also be pointed out that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superceded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is now applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  The veteran should be given 
an opportunity to supplement the record 
and/or identify all sources of treatment 
for the disabilities at issue that are 
not already of record.  The RO should 
assist the veteran in this endeavor by 
seeking copies of all records from the 
sources he identifies, including from 
Drs. Booth, Bartolozzi, Nazarian, and any 
of their associates.  The private 
examiners should be invited to provide 
written opinions regarding any 
relationship between service-connected 
left knee disability and any problems 
affecting the hips, right knee, right 
ankle, or right foot.

2.  The veteran should be scheduled for a 
VA orthopedic evaluation.  The examiner 
should review the claims file, examine 
the veteran, and undertake any and all 
clinical tests or studies, including X-
rays, deemed appropriate in relation to 
the veteran's claims.  With regard to the 
veteran's service-connected left knee 
replacement, the examiner should comment 
on whether the veteran's symptoms amount 
to chronic residuals consisting of severe 
painful motion or weakness in the left 
knee.  The examiner should also provide 
findings that take into account all 
functional impairments identified in 
38 C.F.R. §§ 4.40, 4.45 (2000), including 
pain, incoordination, weakness, 
fatigability, abnormal movements, etc., 
and whether there is any additional 
disability due to flare-ups.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The 
disability due to functional loss caused 
by pain, weakness, etc., should be 
equated to loss of motion beyond that 
shown on clinical evaluation.  

Concerning the claims of entitlement to 
service connection for disabilities of 
the right knee, ankle, foot, and both 
hips, the examiner should ascertain 
whether these joints manifest any 
disabilities, and whether any such 
disabilities were caused or made worse by 
the veteran's service-connected left knee 
disability.  All findings, opinions, and 
bases therefor should be set forth in 
detail.  In so doing, the examiner should 
comment on all previous opinions 
concerning the etiology of the veteran's 
additional orthopedic disability, 
including the January 1998 opinion from 
Drs. Booth and Nazarian, and the April 
2000 opinion from the veteran's physical 
therapist, Ray Johnson, M.P.T.  If it is 
determined that any hip, right knee, 
right ankle or right foot disability has 
been made worse by left knee disability, 
the degree of worsening should be 
described.

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  After all required notification 
and development have been completed, the 
RO should take adjudicatory action.  If 
any benefit sought is denied, a 
supplemental statement of the case should 
be issued.  

The veteran and his representative should be given an 
opportunity to respond to the supplemental statement of the 
case.  Thereafter, the claims file should be returned to this 
Board for further appellate review.  No action is required of 
the veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


